Citation Nr: 0714905	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
August 29, 2003 to January 15, 2004 for service connected 
diabetes mellitus type II.

2.  Entitlement to a rating in excess of 20 percent for 
service connected diabetes mellitus type II from January 15, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2004, a statement 
of the case was issued in August 2004, and a substantive 
appeal was received in February 2005.   

The February 2004 RO rating decision that is the subject of 
this appeal granted service connection for diabetes mellitus 
and assigned a 10 percent disability rating effective August 
29, 2003 (the date of receipt of the claim).  The veteran 
appealed for a higher rating and the RO issued a May 2005 
rating decision in which it increased the veteran's rating to 
20 percent.  The increase in rating became effective January 
15, 2004.  It did not date all the way back to the date of 
the claim.  As such, there are two different time periods for 
the Board to consider. 


FINDINGS OF FACT

1.  Between August 29, 2003 and January 15, 2004, the 
veteran's service-connected diabetes mellitus was treated 
with diet and exercise.  It did not require either insulin or 
oral hypoglycemic agents. 

2.  Effective January 15, 2004, the veteran's service-
connected diabetes mellitus was treated with diet, exercise, 
and oral hypoglycemic agents.  It did not require insulin or 
regulation of activities.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
diabetes mellitus from August 29, 2003, and January 15, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7913 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
diabetes mellitus from January 15, 2004, to the present have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in August 2003.  In 
September 2003, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate the 
original service connection claim which he was advancing at 
that time.  He was also informed of what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Since the September 2003 VCA notice 
preceded the February 2004 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
September 2003), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
September 2003 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Additionally, 
the RO has issued a statement of the case and supplemental 
statements of the case that informed the veteran of the 
relevant disability rating criteria.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Diabetes mellitus warrants a 100 percent disability rating 
when requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent disability 
rating contemplates diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.  

Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, a glucose tolerance test is not 
necessary solely for rating purposes.

August 29, 2003 to January 15, 2004
The veteran has been rated at 10 percent from August 29, 
2003, to January 15, 2004.  The next higher rating of 20 
percent requires that the veteran's disability requires 
insulin and restricted diet; or oral hypoglycemic agents and 
restricted diet.  

The Board notes that an October 2003 VA outpatient treatment 
note specifically states that the veteran is "not on oral or 
insulin medication."  

The veteran underwent a VA examination in November 2003.  He 
reported that VA physicians started to put him on oral 
hypoglycemic agents; but that he refused.  He wanted to 
control his diabetes with diet and exercise.  With exercise, 
the veteran reported that his blood sugar ranged from 137 to 
148.  The examiner noted that the diabetes is better 
controlled, but not completely controlled.    

Upon examination, the veteran's blood sugar was 182.  The 
examiner diagnosed the veteran with diabetes mellitus type 
II.  He noted that the veteran has some erectile difficulty.  
(The Board notes that the RO granted service connection for 
erectile dysfunction and granted special monthly compensation 
for loss of use of a creative organ in a separate rating 
decision).  The examiner noted that he had no heart disease 
or peripheral neuropathy.    

Although the veteran reported that he was started on oral 
hypoglycemic agents; the medical evidence does not reflect 
it.  Instead, an October 2003 medical report specifically 
stated that he was not on any such medication.  The 
outpatient treatment records reflect that the veteran was not 
placed on medication until January 15, 2004 (at which time 
the RO granted an increase in his disability rating).  

Since the medical evidence does not reflect that the 
veteran's diabetes mellitus required insulin or oral 
hypoglycemic agents prior to January 15, 2004, the 
preponderance of the evidence is against the claim. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for diabetes 
mellitus from August 29, 2003, to January 15, 2004, must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
January 15, 2004 to the present
Effective January 15, 2004, the RO granted a rating of 20 
percent for the veteran's diabetes mellitus.  A rating in 
excess of 20 percent contemplates that the veteran's 
disability requires insulin, a restricted diet, and 
regulation of activities. 

The veteran underwent a VA examination in September 2005.  He 
reported that he was diagnosed with diabetes mellitus in 2002 
and was on a restricted diet and exercise for approximately 
eight months.  Then he was placed on oral medication.  He 
reported that insulin has never been prescribed.  He was 
asked to exercise, which he did for a while, but indicated 
that he had since lost motivation to continue exercising.  He 
reportedly followed his diabetic diet fairly well.  

Upon examination, the veteran's hemoglobin A1C has been 
elevated, suggesting an inadequate control of the diabetes.  
The veteran was diagnosed with diabetes mellitus, type II, 
uncontrolled.  

There is no indication in the medical records that the 
veteran's diabetes mellitus requires either insulin or a 
regulation of activities.  To the contrary, the veteran 
admitted (and the medical records reflect) that he has not 
been placed on insulin at any time, and that he has been 
encouraged to exercise (his activities have not been 
regulated).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for diabetes 
mellitus from January 15, 2004 to the present must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


